DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This office action is responsive to the amendment filed on 10/22/21.  As directed by the amendment: claims 1 and 4 have been amended; claims 8-16 added, and no claims have been cancelled.  Thus, claims 1-16 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Lu et al. (US 2016/0368110).
With regard to claim 7, Lu describes a laser source configured to generate the laser light (multi-axis machine tool includes a laser source and tool includes laser light, cl. 8), the laser light propagatable along a propagation path (304) to illuminate the workpiece at a spot (FIG. 3); a workpiece positioning assembly (200, FIG. 2) operative to move the workpiece; a tool tip positioning assembly (300, FIG. 3) operative to move the spot; and a controller (400, FIG. 4) operatively coupled to the workpiece positioning assembly (200) and the tool tip positioning assembly (300), wherein the controller (400) is operative to control an operation of at least one selected from the group consisting of the workpiece positioning .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2002/0108939) in view of Lu et al. (US 2016/0368110).
With regard to claim 2, Mayer teaches a laser-based machine tool for processing a workpiece (28), comprising: a laser source (5) configured to generate laser light (6), the laser light propagatable along a propagation path (12/20/25); a scan lens (26)  arranged in the propagation path (12/20/25) (FIG. 1); a first actuator (121) coupled to the scan lens (26), wherein the first actuator (121) is arranged and configured to move the scan lens (26) along a first direction (FIG. 1).
	Mayer does not teach a zoom lens arranged in the propagation path between the scan lens and the laser source; however, Lu teaches a set of lenses (e.g., relay lens 504 and scan lens 506) disposed optically downstream of a second AOD system 502 (see para. [0098] and FIG. 5).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mayer reference, to include a zoom lens arranged in the propagation path between the scan lens and the laser source, as suggested and taught by Lu, for the 
	With regard to claim 3, with regard to the limitation of the zoom lens is coupled to a first actuator such that the zoom lens is movable along a first direction, this limitation would be easily conceived by one of ordinary skill in the art from the combined teaches of the zoom lens features of Mayer considering the Y-axis carriage (121) is  driven by the linear servomotor (24), the mirror (23) mounted on the Y-axis carriage (121), and the laser beam reflected from the mirror (23) along the path (25) through the focusing lens (26) (see paragraph [0027]; and FIG. 1). 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2016/0368110) in view of Henry (US 20080213978).
With regard to claim 8, Lu describes a laser based multi-axis machine tool for processing a workpiece using laser light (multi-axis machine tool includes a laser source and tool includes laser light, cl. 8), the laser light propagatable along a propagation path (304) to illuminate the workpiece at a spot (FIG. 3); a workpiece positioning assembly (200, FIG. 2) operative to move the workpiece; a tool tip positioning assembly (300, FIG. 3) operative to move the spot.
Lu does not teach a capture nozzle coupled to the workpiece positioning assembly having an inlet arranged at a position where the spot on the workpiece is illuminatable to receive particulate matter generated during processing, wherein the capture nozzle is coupled to the workpiece positioning assembly such that the capture nozzle is movable with the workpiece.   However, Henry teaches the aforementioned limitations (“In another embodiment, the present invention comprises a laser, a cryogenic aerosol nozzle and an exhaust mechanism. The exhaust mechanism removes the scattered debris, the generated particles, and the cleaning by-products. The exhaust mechanism can include means for removing the cleaned and any undesired materials from the cleaning process. This exhaust, including the cleaning medium and the contaminated particles and undesired material, can be removed by exhausting through an exit port, connected to an exhaust pump or a vacuum pump. A purge gas can also be introduced for removing any residues within the process area…”, para. [0070]).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Lu reference, such that the workpiece positioning 
	With regard to claim 9, Henry teaches a gas-flow injuection nozzle so as to be arranged on an opposite side of the workpiece from the capture nozzle ((“In another embodiment, the present invention comprises a laser, a cryogenic aerosol nozzle and an exhaust mechanism. The exhaust mechanism removes the scattered debris, the generated particles, and the cleaning by-products. The exhaust mechanism can include means for removing the cleaned and any undesired materials from the cleaning process. This exhaust, including the cleaning medium and the contaminated particles and undesired material, can be removed by exhausting through an exit port, connected to an exhaust pump or a vacuum pump. A purge gas can also be introduced for removing any residues within the process area…”, para. [0070]), and it is submitted that it would have been obvious before the effective date of the invention to couple said device(s) to the workpiece positioning assembly of Lu  .
	With regard to claim 10, Henry teaches the gas-flow injection nozzle (“In another embodiment, the present invention comprises a laser, a cryogenic aerosol nozzle and an exhaust mechanism. The exhaust mechanism removes the scattered debris, the generated particles, and the cleaning by-products. The exhaust mechanism can include means for removing the cleaned and any undesired materials from the cleaning process. This exhaust, including the cleaning medium and the contaminated particles and undesired material, can be removed by exhausting through an exit port, connected to an exhaust pump or a vacuum pump. A purge gas can also be introduced for removing any residues within the process area…”, para. [0070]), and it is submitted that it would have been obvious before the effective date of the invention to couple said device(s) to the workpiece positioning assembly such that the gas-flow injection nozzle is movable with the capture nozzle of Lu .

Allowable Subject Matter
Claims 1, 4-6, and 11-16 are allowed.   

Response to Arguments
Applicant's arguments filed 10/22/21 have been fully considered and are addressed hereafter.  With regard to the arguments related to claim 2, the Applicant contends that Lu does not teach or suggest a zoom lens, stating that a zoom lens is fundamentally different from the relay and scan lens of Lu.   Furthermore, the office action response states “in contrast, a zoom lens allows for changes in focal length.  Accordingly, a zoom lens can, for example, enable changes to the spot size at the workpiece, leading to novel flexibility in the processing functions the laser-base3d multi-axis machine tool disclosed in the present application (e.g., varying the rate of material removal from the workpiece by varying the laser fluence at the surface of the workpiece….”, pg. 9 of Office Action response.   It is respectfully submitted that the claim only recites “a zoom lens arranged in the propagation path between the scan lens and the laser source”, and no further functional limitations are recited regarding the specific function of said zoom lens.   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Notwithstanding the foregoing, in addition to the aforementioned teachings of Hu, it should additionally be noted that Hu explicitly teaches a “zoom” lens which may be disposed in the propagation path: “a relatively high-bandwidth Z-axis actuator 112 can be provided as one or more AOD systems (e.g., arranged and configured to diffract laser light along two axes, such as the X- and Y-axes, in response to one or more applied, chirped RF signals), a fixed focal-length lens disposed in path in which the laser light propagates (i.e., a “propagation path”) that is coupled to an actuator (e.g., a voice-coil) configured to move the lens along the propagation path, a variable-focal length lens (e.g., a zoom lens, or a so-called “liquid lens” incorporating technologies currently offered by COGNEX, VARIOPTIC, etc.) disposed in the propagation path, or the like or any combination thereof…”, (emphasis added) (para. [0060]).   With regard to the argument(s) presented over claim 7, the office action response reproduces the claim language and provides a conclusory assertion that the prior art does not teach the claimed limitations.   As illustrated in at least FIG. 3,the tip positioning assembly 300 provides actuation/movement along multiple axis and provides for axis actuation as illustrated.   




Request for Examiner Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview in the interest of compact prosecution.   

		
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761